Citation Nr: 9909121	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for right shoulder 
disability.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from August 1984 to July 
1992; his discharge certificate also reflects that he had a 
total of 4 years and 2 months of prior active service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  This case was last before the Board in April 1996, 
at which time it was remanded for further development.  
Following completion of the requested development, the RO 
continued to deny each issue listed on the title page in a 
rating decision entered in September 1996, and a Supplemental 
Statement of the Case was mailed to the veteran the same 
month. 

Thereafter, the appeal was returned to the Board.

Among the issues on appeal when this case was last before the 
Board in April 1996 was a claim for an increased rating for 
skin disability as well as a claim for service connection for 
left knee disability.  However, each of the foregoing claims 
was granted in the above-cited rating decision entered in 
September 1996.  Therefore, the present appeal is limited to 
consideration of the issues listed on the title page.

The first issue listed on the title page will be addressed in 
the decision below.  The final issue listed on the title page 
will be addressed in a remand appearing at the end of the 
decision.


FINDING OF FACT

Chronic headaches were first shown during peacetime service.



CONCLUSION OF LAW

Chronic headaches were incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for chronic headaches is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that this claim is plausible.  The Board is also satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Under the law, service connection may be granted for 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

The veteran avers, in substance, that he presently has a 
chronic headache condition of service origin.  In this 
regard, service medical records reflect that the veteran 
complained of experiencing headaches on a number of occasions 
in service.  These include in May 1985, December 1986 (on 
which presentation the assessment was "[m]igraine" 
headache), February 1987 (on which presentation the 
assessment was "tension" headache), and September 1987 (on 
which presentation the assessment implicated recurrent severe 
headaches).  The report pertaining to the veteran's 
examination in March 1988 reflects that he had "[h]ad 
migraines" which, however, resolved when he had "quit 
smoking".  The report pertaining to the veteran's August 
1990 reenlistment examination reflects that the veteran had 
had no history of headaches since discontinuing smoking in 
"1989".  Subsequent to service, when the veteran was 
examined by VA (for Persian Gulf Registry purposes) in July 
1993, the pertinent examination diagnosis implicated 
headaches of chronic derivation.  Thereafter, when he was 
formally examined (for compensation purposes) by VA in August 
1993, the veteran indicated that, while he might experience a 
headache for several days, they would thereafter (as recorded 
by the examiner) "not recur for perhaps....a month or two."  
The pertinent examination impression was "[h]istory of 
recurrent headaches".  

In considering his claim for service connection for chronic 
headaches, the Board is cognizant that, notwithstanding the 
above-cited occasions in service on which the veteran 
complained of experiencing headaches, he was, at least 
facially, not shown to have had a chronic headache condition 
(headaches being assessed by '[h]istory' only) when examined 
by VA in August 1993.  However, the Board's perusal of the 
related examination report leaves no doubt that, at the time 
of the August 1993 VA examination, the veteran clearly 
continued to experience problematic headaches.  Further, a 
definitive assessment of chronic headaches was rendered in 
conjunction with the veteran's examination, only the month 
before, for Persian Gulf Registry purposes.  Given the 
foregoing observations, then, and inasmuch as the veteran was 
initially assessed as having headaches in service, the Board 
is readily satisfied that the veteran presently has a chronic 
headache condition which, moreover, originated in service.  
Therefore, service connection for chronic headaches is 
granted.  38 U.S.C.A. §§ 1131, 5107.  


ORDER

Service connection for chronic headaches is granted.


REMAND

Concerning his claim for service connection for right 
shoulder disability, the veteran contends, in essence, that 
he presently has a right shoulder condition of chronic 
derivation due to service.  In this regard, a service medical 
report dated in apparently 1989 reflects that the veteran at 
that time complained of experiencing pain in his right 
shoulder of one days' duration.  He denied any recent history 
of trauma or heavy lifting.  On physical examination, the 
veteran exhibited "some discomfort" on motion involving the 
right upper extremity.  The pertinent assessment was muscle 
strain involving the posterior aspect of the right shoulder, 
and treatment included the application of heat.  Thereafter, 
when examined for service separation purposes in May 1992, 
the veteran's right upper extremity was clinically evaluated 
as normal.  Subsequent to service, when examined by VA in 
July 1993 for Persian Gulf Registry purposes, the veteran was 
noted to experience pain when exhibiting motion in the right 
shoulder; the pertinent diagnosis was right shoulder pain of 
chronic derivation.  The following month, when examined by VA 
for compensation purposes in August 1993, the veteran "did 
not volunteer" any problem related to his right shoulder but 
indicated, on questioning, that he experienced recurrent pain 
in his right shoulder.  On physical examination, the veteran 
exhibited 10 degrees' less "forward flexion" on the right 
versus the left, with pain on such excursion.  The pertinent 
examination impression was intermittently symptomatic right 
shoulder.

Notwithstanding that (at least based on the veteran's most 
recent VA examination of record) the veteran is not shown to 
have any present disability/pathology referable to the right 
shoulder, the Board notes that, while X-ray examination of 
his right shoulder was apparently accomplished in conjunction 
with his August 1993 VA examination, any related report that 
may have been prepared pertaining to the same is not of 
record.  Further, although the veteran was not assessed in 
August 1993 as having any right shoulder condition of chronic 
derivation, pain of such derivation was diagnosed on the 
Persian Gulf Registry examination carried out the preceding 
month.  Given the foregoing, then, the Board is of the view 
that another examination by VA, as specified in greater 
detail below, should be accomplished before any necessary 
related appellate adjudication is prepared.  Therefore, 
further development to facilitate the accomplishment of the 
same is specified below.

Accordingly, the case is REMANDED for the development 
specified hereinbelow. 

1.  The RO should take appropriate action 
to procure a copy of any extant report(s) 
pertaining to an X-ray examination which 
was presumably performed, relative to the 
veteran's right shoulder, in conjunction 
with his examination by VA in August 1993 
at the VA Medical Center in Oklahoma 
City, Oklahoma.

2.  The RO should arrange for the veteran 
to undergo a VA examination by a board 
certified orthopedist, if available, to 
ascertain any present pathology(ies) 
and/or disability(ies) referable to the 
right shoulder.  If the veteran is not 
found to have any such present pathology 
or disability, the examiner need only 
state the same.  However, if the veteran 
is found to have any pathology or 
disability referable to the right 
shoulder, the examiner should offer an 
opinion (relative to each pathology or 
disability so ascertained) as to whether 
it is at least as likely as not that such 
pathology or disability is related to 
right shoulder pain for which the veteran 
was seen in service.  Any special 
diagnostic studies deemed necessary 
should be performed.  It is imperative 
that the examiner be provided with a copy 
of this remand, and that the claims 
folder be made available to him or her 
for review prior to the examination.  The 
rationale for all opinions expressed 
should be fully explained.

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's claim for 
service connection for right shoulder 
disability.

5.  If the lone remaining benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals





 
- 4 -


- 1 -


